DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 04/05/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 67-91 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
It is important to note that despite the fact that the claims are now limited to “only one protective layer”, it is quite clear that the claims, as well the original disclosure of the present Application under examination, are drawn to the use of a multiplicity of components in their protective layer. As quite evidenced from the specification of the present Application under examination, the application of at least one rare metal oxide, as well as SiO2, Al2O3 and/or ZrO2, and organic compound in the protective layer, are not done in one step, but in fact, the precursor for these components are added in different steps. In other words, there is no disclosure in the original specification that the precursor of these components are mixed together and added to the process together. Thus, inevitably, the different components within the protective layer of the present Application under examination will be present in different layers, and therefore, for the purpose of examination, it is assume that “only one” protective layer can have different sublayers within it. Therefore, despite the new amendment to, at least, claim 67, even the original disclosure of the present Application under examination does not have all the components of their protective layer in “only one” layer.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 86-88 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 86-88 recites the limitation "the organic compound" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in all of said claims; said claims depend from claim 84. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 67-91 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 799 398 to Suzuki et al. (hereinafter Suzuki) in view of U.S. Patent No. 5,472,491 to Duschek et al. (hereinafter Duschek), and further in view of 2009/0249979 to Kaupp et al. (hereinafter Kaupp).
Suzuki and Kaupp references have been cited and used in the previous Office Actions.

With respect to claim 67, Suzuki teaches an effect pigment comprising alpha alumina flakes being coated with one or more layers of a metal oxide and/or a metal oxide mixture (Suzuki, abstract, [0037]-[0048]), wherein the alumina flake is present in an amount of 40-90 wt% and the coating is present in an amount of 10-60 wt% of the total weight of the pigment (Suzuki, [0049]), and wherein the standard deviation of the thickness distribution of the alumina flake is less than 80 (Suzuki, [0021]). Considering prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Suzuki, additionally, discloses the presence of a post-coating, i.e. protective layer, onto the pigment to increase the light, water, weather stability, chemical and photochemical stability, and/or handling of the pigment in incorporating it in different media (Suzuki, [0056]). The disclosure of Suzuki on having a post-coating layer is taken to render the presence of “only one” protective layer obvious; Suzuki does not teach a multiplicity of layers within the post-coating. Suzuki discloses the use of Al2O3, ZrO2, and organic materials such as silanes in the post-coating. 
However, Suzuki does not expressly and/or literally disclose an amount of “0.01-3 wt%” of at least one rare earth metal oxide or hydroxide.
Duschek, drawn to pearlescent pigments based on platelet shaped substrate of materials which includes metal oxides, discloses that their pigment has an excellent weathering resistance due to a top layer, i.e. a protective layer, wherein said top layer comprises 1-3wt% SiO2, 2-12 wt% of coupling reagents, and 1-5 wt% of other metal oxides which include aluminum, cerium, and zirconium metal oxides (Duschek, abstract, column 2, lines 10-60). 
Kaupp teaches the use of cerium oxide and/or hydrated cerium oxide and/or cerium hydroxide, in an amount of 0.05-3 wt%, in protective layers of pearlescent 2 (Kaupp, [0174]). Furthermore, Kaupp teaches that their pigment has improved weather stability and effective protection against any photocatalytic activity (Kaupp, [0013] and [0168]). Moreover, Kaupp, also, teaches and recognizes the importance of using organofunctional silanes as well as SiO2 in their protective or top layer as well (Kaupp, [0160], [0168], [0172]). Kaupp, also, discloses the use of ZrO2 in the protective layer (Kaupp, [0184]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Suzuki to include 0.1-3 wt%, or an amount having overlapping with this range, of at least one rare earth metal oxide such as cerium oxide in the post-coating of Suzuki as that taught by Duschek motivated by the fact that not only the use of cerium oxide in a post-coating or protective layer has been known in the art of pigment industry as a material to impart weather stability to pigments as that shown by both Duschek and Kaupp, but also motivated by the fact that the specific concentration of cerium oxide in a top or protective layer of a pigment inevitably depends on the end use application and in particular, depends on the fineness of the pigment as well as its surface area and furthermore depends on the presence of TiO2 2 layer, as those taught by Kaupp. The use of a known component, such as cerium oxide, in a top, post-coating, or protective layer of a pigment is well within the scope of a skilled artisan, and as shown above, the concentration of cerium oxide is controlled based on the specific pigment and its end use application. Therefore, obtaining the optimum or workable range of the cerium oxide, within the other metal oxides, in a protective layer is achieved through routine experimentation based on the motivation provided by Kaupp, and especially in light of the fact that according to MPEP 2144.05 "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It should be noted that Suzuki, as noted above, is taken to render the presence of “only one protective layer” obvious, but also Duschek discloses one protective layer. Nevertheless, it is important to note that despite the fact that the claims are now limited to “only one protective layer”, it is quite clear that the claims are drawn to the use of a multiplicity of components in their protective layer. As quite evidenced from the specification of the present Application under examination, the application of at least one rare metal oxide, as well as SiO2, Al2O3 and/or ZrO2, and organic compound in the protective layer, are not done in one step, but in fact, the precursor for these components are added in different steps. Thus, inevitably, the different components within the protective layer of the present Application under examination will be present in different layers. Therefore, despite the new amendment to, at least, claim 67, even the original disclosure of the present Application under examination does not have all 
The limitation of the thickness of the claimed protective layer to be within 1-5 nm is considered optional due to the presence of “and/or” in line 12 of claim 67. 

With respect to claim 68, Suzuki clearly teaches applying one or more layers of a metal oxide and/or a metal oxide mixture onto the alumina flake substrate (Suzuki, [0037]-[0048]).

With respect to claims 69 and 71, Suzuki discloses that in order to control the particle size, thickness, optical properties, and/or surface morphology, one or more dopant is added to the alpha alumina flake, wherein such dopant comprises TiO2, ZrO2, SiO2, Ln2O3, SnO2, ZnO, and combination thereof (Suzuki, [0033]-[0034]).

With respect to claim 70, Suzuki teaches the use of 0.1-5 wt% of dopant on the flaky substrate (Suzuki, [0034]).

With respect to claim 72, Suzuki teaches that the particle thickness of the alumina flake is less than 500 nm, preferably 130-400 nm (Kaupp, [0024]).

With respect to claim 73, as noted above, Suzuki teaches that the standard deviation of the thickness of the alumina flake is less than 80 preferably, 5-60 (Suzuki, [0021]).

With respect to claim 74, Suzuki discloses many, if not all, of the claimed layer sequences claimed in claim 74 such as alumina flake being coated with TiO2 (Suzuki, [0046]).

With respect to claim 75, Suzuki discloses an embodiment of the coated pigment in which the alumina flake is coated with TiO2, and the TiO2 can be in rutile or anatase form (Suzuki, [0047]). 

With respect to claim 76, as noted above, one of the modifications of TiO2 taught by Suzuki is rutile (Suzuki, [0047]). 

With respect to claim 77, the combination of references is seen to render this claim obvious; this is because: 
Although Suzuki does not expressly and/or literally disclose the thickness of their post-coating layer, it would have been obvious before the effective filing date of the claimed invention to have modified Suzuki with the teachings of Duschek in view of Kaupp in order to identify the optimum or workable range of the thickness for the protective coating to be within the range of 0.5-10 nm or have overlapping ranges with this range motivated by the fact that the concentration of the different components In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Some of those reasons are disclosed in the references; for example, Kaupp discloses that the concentration of cerium oxide depends on the fineness of the pigment, the surface area of the pigment, as well as the presence and thickness of TiO2 layer (Kaupp, [0171] and [0174]), also the concentration of SiO2 is disclosed to depend on at least the same factors (Kaupp, [0172]). 
With respect to the pigment containing “only one protective layer”, this limitation has already been addressed in the rejection of claim 67, and claim 77 directly depends from claim 67.
Applicant is advised that in the event that claim 67 is amended to have the thickness of the protective layer a requirement in the recitation of said claim but claim 77 remains the same, claim 77 will be subject to a 112 rejection due to the fact that the claimed thickness in claim 77 is broader than the claimed thickness in claim 67.

With respect to claim 78, Suzuki teaches the use of their pigment in paints, automotive coating, printing inks, cosmetics, etc. (Suzuki, [0058]).

With respect to claim 79, Suzuki teaches the use of their pigment in water-based or solvent-based printing inks (Suzuki, [0058]); thus, the presence of at least water or a solvent in the same formulation or composition which also contains the pigment is clearly rendered obvious by the reference. Nevertheless, it is to be noted that many of the claimed components such as surfactants, colorants or rheological additives (i.e. thickeners) have been widely known in the field of paints and coatings.  

With respect to claims 80-83, the combination of Suzuki in view of Duschek and further in view of Kaupp renders claim 80 obvious; this is because of the following:
Suzuki discloses the presence of a post-coating, i.e. protective layer, onto the pigment to increase the light, water, weather stability, chemical and photochemical stability, and/or handling of the pigment in incorporating it in different media (Suzuki, [0056]); in addition, Suzuki discloses the use of Al2O3, ZrO2, and organic materials such as silanes in the post-coating. 
However, Suzuki does not expressly and/or literally disclose an amount of “0.2-2 wt%” of at least one rare earth metal oxide or hydroxide.
Duschek, drawn to pearlescent pigments based on platelet shaped substrate of materials which includes metal oxides, discloses that their pigment has an excellent weathering resistance due to a top layer, i.e. a protective layer, wherein said top layer comprises 1-3wt% SiO2, 2-12 wt% of coupling reagents, and 1-5 wt% of other metal 
Kaupp teaches the use of cerium oxide and/or hydrated cerium oxide and/or cerium hydroxide, in an amount of 0.05-3 wt%, in protective layers of pearlescent pigments based on platelet shaped substrate of materials such as, preferably, alumina (Kaupp, abstract, [0170], [0188]), and specifically discloses that the concentration of cerium oxide and/or hydroxide and/or hydrated cerium oxide depends on fineness and surface area of the pigment and the presence and thickness of the titanium dioxide layer (Kaupp, [0171]). Moreover, Kaupp teaches that cerium oxide and/or hydrated cerium oxide and/or cerium hydroxide is a “known” agent in suppressing the photochemicalactivity of TiO2 (Kaupp, [0174]). Furthermore, Kaupp teaches that their pigment has improved weather stability and effective protection against any photocatalytic activity (Kaupp, [0013] and [0168]). Moreover, Kaupp, also, teaches and recognizes the importance of using organofunctional silanes as well as SiO2 in their protective or top layer as well (Kaupp, [0160], [0168], [0172]). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Suzuki to include 0.2-2 wt%, or an amount having overlapping with this range, of cerium oxide in the post-coating of Suzuki as that taught by Duschek motivated by the fact that not only the use of cerium oxide in a post-coating or protective layer has been known in the art of pigment industry as a material to impart weather stability to pigments as that shown by both Duschek and Kaupp, but also 2 layer in the pigment and the thickness of such a TiO2 layer, as those taught and shown by Kaupp. The use of a known component, such as cerium oxide, in a top, post-coating, or protective layer of a pigment is well within the scope of a skilled artisan, and as shown above, the concentration of cerium oxide is controlled based on the specific pigment and its end use application. Therefore, obtaining the optimum or workable range of the cerium oxide, such as an amount of 0.2-2 wt% or an amount having overlapping with this range, out of the total of 1-5 wt% of the combination of cerium oxide, zirconium oxide and aluminum oxide of Duschek, in a protective layer is achieved through routine experimentation, and especially in light of the fact that according to MPEP 2144.05 "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The remaining balance in the total of 1-5 wt% is taken to represent the concentration of aluminum oxide and zirconium oxide. 

	With respect to claim 84, as detailed out above, the combination of references renders, specifically Duschek, the use of silicon oxide, aluminum oxide, cerium oxide, and zirconium oxide obvious. It should be noted be Suzuki, as the primary reference, discloses the use of both aluminum oxide and zirconium oxide. Although Suzuki does 2 at those shown by both Duschek and Kaupp, and further motivated by the fact that its presence acts as a barrier to protect the pigment surface from infiltrating water as that taught by Kaupp (Kaupp, [0179]).

	With respect to claim 85, as detailed out above, the presence of an organic compound is rendered obvious by the combination of references; in particular, Suzuki teaches the use of organic materials such as silanes (Suzuki, [0056]).
	Nevertheless, Duschek teaches the use of organic coupling reagents (Duschek, columns 2 and 3) as well as Kaupp discloses the use of organofunctional silanes (Kaupp, [0015]-[0160]).

	With respect to claim 86, Suzuki is open to the use of organic compounds such as silanes in their post-coating or protective coating layer such as silanes. This is taken to render the use/presence of organic coupling agents in a post-coating obvious.   

	With respect to claims 87 and 88, although Suzuki renders the use of organic compounds such as silanes in the post-coating obvious, said reference does not expressly and/or literally disclose that said organic coupling agent can be selected from organosilanes, organoaluminates, organotitanates and zirconates. However, Duschek and Kaupp, both disclose the use of organosilanes (Duschek, column 3, lines 44-55 and 2 (Kaupp, [0160]). Thus, the choice of the particular organic compound depends on the end use application and the other components within the composition into which the organic compound will be applied.

	With respect to claim 89, as detailed out above, especially in the rejection of claim 67, the combination of references renders the presence of at least one metal oxide selected from silicon, aluminum, or zirconium oxide, or mixtures thereof and an organic compound. In fact, Suzuki, alone, teaches the use of organic compound such as silanes as well as aluminum oxide and zirconium oxide in the post-coating or 2 and cerium, aluminum, and zirconium oxides. 

	With respect to claim 90, the combination of references renders claim 90 obvious; this is in particular because Duschek discloses that their top layer, i.e. protective layer, comprises 1-3wt% SiO2, 2-12 wt% of coupling reagents, and 1-5 wt% of other metal oxides which include aluminum, cerium, and zirconium metal oxides (Duschek, abstract, column 2, lines 10-60). Although Duschek does not specific how much of the total of 1-5 wt% is for cerium oxide, i.e. rare earth metal oxide and how much for the combination of aluminum oxide and zirconium oxide, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Suzuki, as the primary reference, to include 0.2-2 wt%, or an amount having overlapping with this range, of at least one rare earth metal oxide such as cerium oxide in the post-coating of Suzuki as that taught by Duschek motivated by the fact that not only the use of cerium oxide in a post-coating or protective layer has been known in the art of pigment industry as a material to impart weather stability to pigments as that shown by both Duschek and Kaupp, but also motivated by the fact that the specific concentration of cerium oxide in a top or protective layer of a pigment inevitably depends on the end use application and in particular, depends on the fineness of the pigment as well as its surface area and furthermore depends on the presence of TiO2 layer in the pigment and the thickness of such a TiO2 layer, as those taught by Kaupp (Kaupp, [0171] and [0174]). Therefore, obtaining the optimum or workable range of the cerium oxide, within In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	The remaining balance of 1-5 wt%, as disclosed by Dueshcek for the total concentration of aluminum, zirconium, and cerium oxide, reflects the amount/concentration of the total of aluminum oxide and zirconium oxide. 

With respect to claim 91, although Suzuki renders the use of organic compounds such as silanes in the post-coating obvious, said reference does not expressly and/or literally disclose that said organic coupling agent can be selected from organosilanes, organoaluminates, organotitanates and zirconates. However, Duschek and Kaupp, both disclose the use of organosilanes (Duschek, column 3, lines 44-55 and Kaupp, [0015]-[0160]). Duschek, also, teaches the use of coupling agents such as zirconium aluminates and metal acid esters (Dusheck, column 2, line 60 to column 3, line 44). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Suzuki with the teachings of Duschek and/or Kaupp in order to reach the invention of claims 87 and 88 motivated by the fact that the choice of the specific organofunctional silane and/or organoaluminates, organotitanates and zircononates depend on the end use composition and the components, such as the type of polymer, present in such compositions; this is in particular because Duschek teaches that the 2 (Kaupp, [0160]). Thus, the choice of the particular organic compound depends on the end use application and the other components within the composition into which the organic compound will be applied.

	 Response to Arguments
Applicant's arguments filed 4/05/2021 have been fully considered but they are not persuasive.

Applicant has argued that Kaupp discloses three separate and distinct layers of protective after-coating, and there is no basis to suggest that the three-layer protective coating of Kaupp would have a thickness of from 1 to 5 nm. Applicant has, further, argued that give that Kaupp requires three separate layers, one of ordinary skill in the art would expect that the thickness of the Kaupp 3-layered protective layer to be in excess of 5 nm (Remarks, page 8).
The Examiner, respectfully, submits that Kaupp is not relied on as the primary reference, and the rejection presented above has been a 103 obviousness rejection over a combination of references. However, and more importantly, it is noted that despite the fact that the claims have been amended to include the recitation of “only one 2, Al2O3 and/or ZrO2, and organic compound in the protective layer, are not done in one step, but in fact, the precursor for each of these components is added in different steps. Thus, inevitably, the different components within the protective layer of the present Application under examination will be present in different layers. Therefore, despite the new amendment to, at least, claim 67, even the original disclosure of the present Application under examination does not have all the components of their protective layer in “only one” layer. As such, even the teachings of Kaupp on having a protective system is not seen to teach away from the newly amended claims.  Nevertheless, Suzuki, as the primary reference, renders said limitation obvious. All the three references, including Suzuki teach the rationale behind having a protective layer; Suzuki does not disclose having a post-coating of different layers. 
Kaupp, as a reference in the same field of art and endeavor, teaches the rationale behind modifying the concentration of cerium oxide, cerium hydroxide, or hydrated cerium oxide, as well as the concentration of SiO2 (Kaupp, [0171]-[0172], [0174], [0179]). Additionally, Kaupp recognizes the effect of thinness or thickness of a protective layer (Kaupp, [0172]), and the fact that the reference recognizes controlling the concentrations of a protective layer based on the fineness of the pigment, its surface area, and presence of a titanium dioxide layer and its thickness, Kaupp is taken as a further evidence providing rationale to a person having ordinary skill in the art to be . 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the teachings of Kaupp cannot be incorporated into the teachings of Suzuki because Kaupp discloses, as argued by Applicant, a 3-layered system, it is to be noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Finally, it is important to note that in the rejection presented above it is Duschek which is used as a secondary reference, i.e. as reference teaching the presence and use of not only an organic compound such as an organofunctional compound, but also cerium oxide, zirconium oxide, aluminum oxide, as well as silicon dioxide in a protective layer which is based on a flake-form substrate. Kaupp is also a reference in the same field of art and discloses specific rationale on why to use certain components as well as why to modifying the concentration of, at least, some of the components within a protective layer.

Applicant has argued that the record does not establish why the protective layer taught by Kaupp would be reasonably expected to be successfully applied to the Suzuki pigment. Applicant has, additionally, argued that the protective layer of Kaupp is not applied to pigments based on alumina flake substrate because the examples of Kaupp utilize mica substrate (Remarks, page 8).
The Examiner, respectfully, submits that a references should be viewed and considered as a whole for all it teaches and the reference should not be limited to its most preferred embodiments, such as what is taught in the examples. Furthermore, Kaupp discloses alumina platelets as one of the most preferred substrate material (Kaupp, [0187]-[0188]). Thus, if the argument is drawn to the substrate material of Kaupp being different than what is taught in Suzuki, the argument is moot. Nevertheless, again, it is noted that the rejection presented above in based on Suzuki in view of Duschek and further in view of Kaupp. 

Applicant has argued that both Suzuki and Kaupp fail to recognize the agglomeration problem discovered and solved by Applicant’s invention or reducing the undesired greyish masstone discovered and solved by Applicant’s invention (Remarks, bottom of page 8, and top of page 9 as well as page 10).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., solving agglomeration problem and reducing undesired greyish masstone) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Nevertheless, even if said limitation would be added to the claims, considering the fact that the claimed pigment and protective layer are rendered obvious by the combination of references, i.e. Suzuki in view of Duschek, and further in view of Kaupp, it would be reasonable to envision that any characteristics such as those argued by Applicant would necessarily follow from the pigment of the combination of references considering the fact that very similar, if not the same, pigments cannot have mutually exclusive characteristics. Moreover, Suzuki clearly teaches that the post-coating, i.e. protective coating, simplified the handling of the pigment. 

Applicant has argued that the new amendment to the claims has addressed and overcome the remarks presented in the Examiner’s Answer in which it was pointed out that Example 1.4 of Suzuki is the same as Example 7 of the present Application under examination. 
The Examiner, respectfully, submits that the Example 1.4 of Suzuki and the Example 7 of the present Application under examination are the same; however, the rejection of claims presented above, is over the general teachings of Suzuki in view of Duschek and further in view of Kaupp, and this combination has rendered the claims obvious. 

	 Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.